Citation Nr: 1437046	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-13 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada



THE ISSUE

Entitlement to an increased rating for the service-connected posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.

These matters come before the Board of Veterans Appeals (Board) on appeal from a November 2009 rating decision of the RO.   
 
During the pendency of this claim, the RO issued a rating decision in March 2011, which increased the rating for the service-connected PTSD to 70 percent for the entire period on appeal.  Applicable law mandates that, when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the claim for increase remains on appeal.

In a January 2013 rating decision, the RO assigned a total rating based on individual unemployability by reason of service-connected disability, effective on July 13, 2008.   

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals a July 2014 statement and VA medical records that have been considered by the Board in issuing this decision.



FINDING OF FACT

The service-connected PTSD is not shown to be productive of a disability picture manifested by total occupational and social impairment.



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in excess of 70 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130 including Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). 

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in September 2008, June 2009, and June 2011 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. 

Additionally, the Veteran was afforded VA examinations in October 2009 and November 2012 that are determined to adequate for adjudication purposes, as they are based on a review of the claims file, an examination of the Veteran, a discussion of the relevant diagnostic and rating criteria, and a reasoned opinion. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Merits of the claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, as in this case, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pursuant to 38 C.F.R. § 4.130 , Diagnostic Code 9411, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  

In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

That portion of the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  

A GAF score ranging 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.

The Veteran filed his claim of service connection for PTSD in July 2008.  The treatment records submitted with his claim indicated the Veteran had intrusive thoughts, nightmares, avoidance symptoms, hypervigilance, and was using alcohol to cope with his symptoms.  The Veteran also had depression, diminished interest in activities, sleep disturbance, anger, and irritability. 

A June 2008 VA mental status examination showed normal appearance, orientation, speech, thought processes, perception and judgment.  He did not show signs of memory loss.  He was diagnosed with PTSD and assigned a GAF score of 50.  

The Veteran underwent a VA examination in October 2009 and reported having fits of anger, irritability, avoidance, hypervigilance and sleep disturbance.  A mental status examination showed no impairment of thought processes or communication, appropriate mood and behavior, an ability to maintain personal hygiene, full orientation, and normal speech.  

The Veteran denied having panic attacks or homicidal thoughts, although endorsed suicidal ideation with no intent.  There was no evidence of psychosis or hallucinations.  The Veteran described his mood as sad, but not depressed. He had impaired impulse control with regard to alcohol abuse.  

The examiner diagnosed PTSD and assigned a GAF score of 45.  He noted that the Veteran's psychosocial functioning, quality of life was poor, and prognosis were poor.  

A treatment note from September 2010 showed poor sleep and increased depression and apathy.  The Veteran denied having suicidal and homicidal ideations.  A mental status examination showed the Veteran was well oriented and appropriately dressed and behaved with normal speech and thought processes.  There was no evidence of hallucinations or paranoia, anxiety or cognitive deficits.  A GAF score of 45 was assigned.  

A subsequent treatment note showed exacerbated symptoms, including increased anxiety with the onset of a possible panic attack.  A GAF score of 40 was noted.  

In a September 2010 statement, the Veteran stated that, due to his PTSD, he had no social relationships outside his support groups and was unable to work because he argued with supervisors.

An April 2011 treatment record showed symptoms of intrusive thoughts and images, nightmares, avoidance symptoms, and hypervigilance.  The Veteran also had increased anxiety and isolation.  His mental status examination was essentially normal with no evidence of hallucinations or suicidal or homicidal ideations.  A GAF score of 45 was assigned.  

In a May 2011 statement attached to his Substantive Appeal, the Veteran stated that he lived in seclusion due to "persistent delusions or hallucinations, grossly inappropriate behavior, and persistent danger of hurting oneself or others."  He reported seeing lights in the corners of his eyes and staying at home to avoid relationships or confrontations with others.  

The Veteran underwent a VA examination in November 2012.  The examiner noted diagnoses of PTSD and alcohol dependence, secondary to PTSD and assigned a GAF score of 55.  

The examiner noted the following symptoms: depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficult in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  

Regarding his social history, the Veteran reported being married twice and being currently divorced and living alone.  He had no contact with a son.  He did not leave the house much, with the exception of going for VA treatment and doing errands.  He did participate in VA PTSD support groups.  He indicated that he maintained regular telephone contact with supportive friends.  

The VA examiner found the Veteran to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

The examiner concluded that the Veteran was unemployable due to his PTSD.  Although he was cognitively capable, the examiner noted that the Veteran's significant issues with irritability, poor stress tolerance, and excessive alcohol use would make maintaining employment improbable.  

In considering the evidence of record, the Board finds that the Veteran is not shown to meet schedular criteria for assigning rating higher than 70 percent for the service-connected PTSD.

The evidence does not show that the Veteran experiences gross impairment in thought processes, delusions or hallucinations, intermittent inability to perform activities of daily living, disorientation, or significant memory loss.  

In fact, the VA examiners noted that the Veteran was able to take care of his activities of daily living on his own and spoke in a clear, logical manner with normal rate and volume without any formal thought disorder or hallucinations.  

While the VA examiner opined that his PTSD made employment improbable, neither the VA treatment records nor the VA examination reports showed that the Veteran was totally socially impaired.  He reported maintaining contact with supportive friends.   

Significantly, the Veteran has been assigned a total rating based on individual unemployability by reason of service-connected disability, effective on July 13, 2008.  

To the extent that the Veteran endorsed having impaired impulse control, suicidal ideation, depression, and difficulty in adapting to stressful circumstances, these manifestations are adequately addressed by the currently assigned 70 percent rating.  

At no time during the period of the appeal has the Veteran demonstrated symptoms of total social or occupational impairment to the extent identified by the applicable rating criteria.  Mauerhan, supra.  

Rather, the Veteran demonstrated appropriate affect and normal speech content, orientation and memory without a suicidal or homicidal plan or intent.   

The Board does observe that the Veteran has been evaluated as having a Global Assessment of Functioning (GAF) score of 40-55 during this time period.  These GAF scores indicate moderate to serious symptoms, which are adequately addressed by the 70 percent rating.  

Accordingly, on this record, the Board finds that the preponderance of evidence is against the Veteran's claim for an initial evaluation in excess of 70 percent for the service-connected PTSD.

Moreover, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In this case, the service-connected PTSD is not shown to be productive of an exceptional or unusual disability picture as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the service- connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, identified by regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture as to render the establish rating criteria as inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The manifestations of the Veteran's PTSD, including occupational impairment, social impairment, sleep disturbance, depressed mood, and impaired impulse control, are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  

To the extent that the Veteran is shown to be unemployable, the AOJ has assigned a total rating effective on July 13, 2008.  

As discussed, there is a higher rating available under the diagnostic criteria, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, referral for extraschedular consideration is not warranted. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An increased rating in excess of 70 percent for the service-connected PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


